Dear Constable Speight:
Responding to your correspondence of recent date, we are forwarding to you Attorney General Opinions which have addressed different areas of concern to constables. However, for a specific review of the law governing constables, please note that this office will be conducting a seminar in February of 1997 which will be informative for justices of the peace in addition to constables. For more information regarding same, please contact Assistant Attorney General J. Richard Williams at (504) 342-1139.
As to your question concerning the legality of holding both the elected position of constable in addition to the elected position of chief of police, note that Louisiana's Dual Officeholding Law prohibits that occurrence within the provisions of LSA-R.S. 42:63
(D); stating:
     D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
The offices of constable and chief of police are separate political subdivisions as defined in LSA-R.S. 42:62 (9):
     (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
However, the prohibition of LSA-R.S. 42:63 (D) extends to the holding of two local elective offices, herein the office of constable and chief of police, notwithstanding the fact that the positions fall within separate political subdivisions.
Should you have any other questions in which this office may provide assistance, please contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams